             Case 1:19-cv-03297-GLR Document 1 Filed 11/15/19 Page 1 of 7



                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MARYLAND
                                             (Northern Division)

PENNSYLVANIA NATIONAL MUTUAL                        *
CASUALTY INSURANCE COMPANY
Penn National Plaza                                 *
2 North Second Street
Harrisburg, Pennsylvania 17105                      *

                              Plaintiff             *

v.                                                  *   Civil Action No.:___________________

CUTTING EDGE FLOOR COVERING, INC. *
31431 Jim Davis Road
Galena, Maryland 21635            *

         SERVE ON                                   *
         RESIDENT AGENT
         Kennard C. Coleman, II                     *
         31431 Jim Davis Road
         Galena, Maryland 21635                     *

And                                                 *

LAWRENCE STEWART                                    *
P.O. Box 25
Millington, Maryland 21615                          *

And                                                 *

PHILLIP WALLACE, JR.                                *
12024 Augustine Herman Highway
Kennedyville, Maryland 21645                        *

                              Defendants            *

*        *         *          *       *    *    *       *     *      *     *      *     *      *

                             COMPLAINT FOR DECLARATORY JUDGMENT

         Plaintiff Pennsylvania National Mutual Casualty Insurance Company (hereinafter “Penn

National”), by and through its counsel, Marc A. Campsen and Wright, Constable & Skeen,




{00397670v. (14232.00011)}
              Case 1:19-cv-03297-GLR Document 1 Filed 11/15/19 Page 2 of 7



L.L.P., states the following for its Complaint for Declaratory Judgment against the Defendants

Cutting Edge Floor Covering, Inc. (“Cutting Edge”), Lawrence Stewart (“Stewart”) and Phillip

Wallace, Jr. (“Wallace”).

         1.        This is an action for declaratory judgment brought under Rule 57 of the Federal

Rules of Civil Procedure and Title 28, Section 2201 of the United States Code, to declare the

rights and other legal relations surrounding questions of actual controversy that presently exist

between Penn National and the Defendants.

                                        Jurisdiction and Venue

         2.        This Court has original jurisdiction over this action under the provisions of Title

28, Section 1332 of the United States Code, in that it is a civil action between citizens of

different states and the matter in controversy exceeds the sum of $75,000, exclusive of interest

and costs.

         3.        The venue of this action is properly predicated on Title 28, Section 1391(b)(1)

and (b)(2) of the United States Code, in that jurisdiction is founded on diversity of citizenship

and this action is brought within a judicial district and division in which a substantial part of the

events or omissions giving rise to the claim occurred, in which at least one Defendant is

domiciled, and/or in which at least one Defendant is subject to personal jurisdiction.

                                                 Parties

         4.        Penn National is a citizen of Pennsylvania, being a mutual company organized

and existing under the laws of the Commonwealth of Pennsylvania, with its principal place of

business in Harrisburg, Pennsylvania. Penn National is not a citizen of the State of Maryland.




{00397670v. (14232.00011)}                          2
               Case 1:19-cv-03297-GLR Document 1 Filed 11/15/19 Page 3 of 7



          5.       Cutting Edge is a citizen of Maryland, being a corporation formed and existing

under the laws of the State of Maryland, with its principal place of business located at Galena,

Maryland. Cutting Edge is not a citizen of Pennsylvania.

          6.       Stewart is a citizen of Maryland, being a natural person domiciled in Millington,

Maryland. He is not a citizen of Pennsylvania.

          7.       Wallace is a citizen of Maryland, being a natural person domiciled in

Kennedyville, Maryland. He is not a citizen of Pennsylvania.

                                          Statement of Facts

A.        The Penn National Policy

          8.       Penn National issued a commercial automobile insurance contract to Cutting

Edge, contract number AX9 0738979 00, for the contract period June 6, 2017, through June 6,

2018 (the “Penn National Policy”). Cutting Edge is the Named Insured on the Penn National

Policy.

          9.       The Penn National Policy specifically included a 2007 Ford Econoline, V.I.N.

1FTSS34L77DA64922, owned by Cutting Edge (the “Vehicle”).

          10.      The Penn National Policy provides the following coverage:

          Throughout this policy the words ‘you’ and ‘your’ refer to the Named Insured
          shown in the Declarations. The words ‘we’, ‘us’ and ‘our’ refer to the company
          providing this insurance.

                                            *      *      *

          SECTION II – LIABILITY COVERAGE

          A. Coverage

          We will pay all sums an ‘insured’ legally must pay as damages because of ‘bodily
          injury’ or ‘property damage’ to which this insurance applies, caused by an
          ‘accident’ and resulting from the ownership, maintenance or use of a covered
          ‘auto’…



{00397670v. (14232.00011)}                         3
             Case 1:19-cv-03297-GLR Document 1 Filed 11/15/19 Page 4 of 7



           1. Who Is An Insured

                The following are ‘insureds”:

                 a. You for any covered ‘auto’.
                 b. Anyone else while using with your permission a covered ‘auto’ you own,
                    hire or borrow[.]

         11.       This initial grant of coverage is limited by certain relevant exclusions:

         B. Exclusions

         This insurance does not apply to any of following:

         3. Workers’ Compensation

         Any obligation for which the ‘insured’ or the ‘insured’s’ insurer may be held
         liable under any workers’ compensation, disability benefits or unemployment
         compensation law or any similar law.

         4. Employee Indemnification And Employer’s Liability

            ‘Bodily injury’ to:

             a. An ‘employee’ of the ‘insured’ arising out of and in the course of:

                 (1) Employment by the ‘insured’; or
                 (2) Performing the duties related to the conduct of the ‘insured’s’
                     business;…

             This exclusion applies:

                  (1) Whether the ‘insured’ may be liable as an employer or in any other
                       capacity; and
                   (2) To any obligation to share damages with or repay someone else who
                       must pay damages because of the injury.

         12.       The Penn National Policy’s initial grant of coverage is further limited as follows:

         SECTION IV – BUSINESS AUTO CONDITION

         B. General Conditions

         5. Other Insurance

             d. When this coverage form and any other coverage form or policy covers on



{00397670v. (14232.00011)}                           4
             Case 1:19-cv-03297-GLR Document 1 Filed 11/15/19 Page 5 of 7



                 the same basis, either excess or primary, we will pay only our share. Our
                 share is the proportion that the Limit of Insurance of our coverage form
                 bears to the total of the limits of all the coverage forms and policies
                 covering on the same basis.

B.       The Relationship Between Cutting Edge, Stewart and Wallace

         13.       Cutting Edge operates a flooring installation business.

         14.       Cutting Edge subcontracts certain floor installation projects to Stewart as an

independent contractor.

         15.       Upon information and belief, Stewart maintains automobile and commercial

general liability insurance coverage (“Stewart Insurance Policies”).

         16.       Stewart employs Wallace.

         17.       Stewart and Wallace are not listed on the Penn National Policy.

         18.       Cutting Edge loaned the Vehicle to Stewart because Stewart’s personal vehicle

broke-down. Cutting Edge permitted Stewart to use the vehicle to travel to and from Cutting

Edge projects on which Stewart was hired to work as an independent contractor. Cutting Edge

also permitted Stewart to keep the Vehicle at his home after work hours.

C.       The Occurrence

         19.       On February 21, 2018, Stewart was driving the Vehicle in or around Galena,

Maryland after completing a project for Cutting Edge. Wallace was a passenger in the Vehicle.

         20.       While Stewart was driving the Vehicle, he lost control of the Vehicle and crashed

into a tree (the “Occurrence”).

         21.       Wallace sustained significant injuries as a result of the Occurrence.

                                         Declaratory Judgment

         22.       Penn National hereby incorporates its previous averments.

         23.       Maryland law governs the parties’ rights under the Penn National Policy.



{00397670v. (14232.00011)}                           5
              Case 1:19-cv-03297-GLR Document 1 Filed 11/15/19 Page 6 of 7



         24.       Because Stewart was driving the Vehicle with the permission of Cutting Edge, he

satisfies the definition of “insured” under the Penn National Policy.

         25.       Because Wallace was the employee of Stewart, the Penn National Policy

exclusions “Workers’ Compensation” and “Employee Indemnification and Employer’s Liability”

exclude coverage entirely for Wallace for any bodily injury sustained as a result of the

Occurrence.

         26.       To the extent that coverage is not excluded entirely under the relevant Penn

National Policy exclusions, because Stewart maintains the Stewart Insurance Policies, Penn

National’s obligations under the Penn National Policy are mitigated by the amount of insurance

coverage provided by the Stewart Insurance Policies for Wallace’s bodily injury arising from the

Occurrence.

         27.       There exists a justiciable controversy of such immediacy between Penn National

and the Defendants that this Court should declare the parties’ respective rights to avoid the

incorrect attribution of damages to Penn National.

         WHEREFORE, Penn National respectfully prays that this Court enter an Order,

adjudging, ordering, and decreeing that:

         A.        The Penn National Policy exclusions “Workers’ Compensation” and “Employee

Indemnification and Employer’s Liability” exclude coverage entirely for Wallace for any bodily

injury sustained as a result of the Occurrence; and

           B.      To the extent that coverage is not excluded entirely under the relevant Penn

National Policy exclusions, because Stewart maintains the Stewart Insurance Policies, Penn

National’s obligations under the Penn National Policy are reduced by the amount of coverage




{00397670v. (14232.00011)}                        6
              Case 1:19-cv-03297-GLR Document 1 Filed 11/15/19 Page 7 of 7



afforded by the Stewart Insurance Policies for Wallace’s bodily injury arising out of the

Occurrence; and

         C.        Penn National is awarded all such other and further relief that the Court deems

appropriate and just.



                                               Respectfully submitted,


                                                       /s/ Marc A. Campsen
                                               Marc A. Campsen (Bar No. 29791)
                                               Wright, Constable & Skeen, L.L.P.
                                               7 Saint Paul Street
                                               Baltimore, Maryland 21202
                                               Phone: 410-659-1300
                                               Fax: 410-659-1350
                                               mcampsen@wcslaw.com

                                               Counsel for Plaintiff, Pennsylvania National
                                               Mutual Casualty Insurance Company




{00397670v. (14232.00011)}                        7
